Citation Nr: 1432657	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent for primary insomnia.  

4.  Entitlement to an initial compensable rating for left shoulder impingement.

5.  Entitlement to an initial compensable rating for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a formal RO hearing in May 2011, prior to certification of the appeal; a hearing transcript is of record.  No Board hearing was requested.  The paper claims file and pertinent records in the paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last examination for each of the Veteran's disabilities was in August 2010.  The Veteran also testified to worsening symptoms of his mental health or insomnia disability in May 2011.  He also reported symptoms of orthopedic disability that were not found on the VA examination.  The evidence of worsening entitles him to new examinations.  T

The most recent VA treatment records in the claims file are dated in June 2010, these reference subsequently scheduled appointments for the knees and back, and the Veteran identified more recent VA treatment during the May 2011 RO hearing.  VA has a duty to obtain outstanding records and provide a contemporaneous examination.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran's knee, left shoulder, and low back disabilities; and insomnia (or mental health) since June 2010.  If any identified records are not obtained, notify the Veteran of the attempts made, and what further actions will be taken.

2.  Then, schedule the Veteran for VA examinations to determine the current severity of his bilateral knee, left shoulder, and low back disabilities; and insomnia (claimed as depression and anxiety).  The examiner should note review of the claims file.  

For the musculoskeletal disabilities, the examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flareups, or pain.  This information is required by VA regulations as interpreted by the courts.  The Veteran is competent to report limitation of motion during flare-ups.

If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

